                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

BLADE J. REED,                            )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )      CAUSE NO. 3:18-CV-389-JD-MGG
                                          )
WARDEN,                                   )
                                          )
              Respondent.                 )

                                 OPINION AND ORDER

       Blade J. Reed, a prisoner without a lawyer, filed a habeas corpus petition

challenging a disciplinary hearing (CIC 16-10-322) where a Disciplinary Hearing Officer

(“DHO”) found him guilty of threatening a prison officer in violation of Indiana

Department of Correction (IDOC) policy B-213. ECF 1 at 1. As a result, Reed was

sanctioned with the loss of 90 days earned credit time. Id. The Warden has filed the

administrative record and Reed has filed a traverse. Thus this case is fully briefed.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539 (1974). To satisfy due process, there must also be “some evidence” in the record
to support the guilty finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S. 445, 455

(1985).

          In the context of a prison disciplinary hearing, “the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a decision for some evidence,

courts are not required to conduct an examination of the entire record, independently

assess witness credibility, or weigh the evidence, but only determine whether the prison

disciplinary board’s decision to revoke good time credits has some factual basis.”

McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks omitted).

          [T]he findings of a prison disciplinary board [need only] have the support
          of some evidence in the record. This is a lenient standard, requiring no
          more than a modicum of evidence. Even meager proof will suffice, so long
          as the record is not so devoid of evidence that the findings of the
          disciplinary board were without support or otherwise arbitrary. Although
          some evidence is not much, it still must point to the accused’s guilt. It is
          not our province to assess the comparative weight of the evidence
          underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

          In this case, Reed was found guilty of violating IDOC offense B-213, which

prohibits an inmate from engaging in threatening conduct. The rule delineates three

types of inmate conduct that are considered to be threatening. The relevant conduct and

the one Reed was charged with prohibits an inmate from “[c]ommunicating to another

person a plan to physically harm, harass or intimidate that person or someone else.”



                                               2
Indiana Department of Correction, Adult Disciplinary Process: Appendix I. See

http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-OFFENSES_6-1-2015(1).pdf.

       Officer M. Miller wrote a conduct report charging Reed as follows:

       On 10/26/2016 at approximately 8:36 AM, I Officer M. Miller was
       performing a DHB screening of Offender Reed, Blade 196682 15B-2B. After
       the screening Offender Reed was upset at the conduct report he had
       received. As he was walking toward the gate to be placed back in the
       seating area of DHB, Offender Reed then stated “Who wrote this shit,
       cause I’m about to beat a bitch’s ass”. This statement was directed toward
       Investigator J. Poer, who was the author of the report. Sgt. J. Kelley was
       then called to escort Offender Reed to ARH. Offender Reed was in clear
       violation of a code 213 “Threatening another with bodily harm”.

ECF 6-1 at 1.

       On November 18, 2016, a DHO found Reed guilty of engaging in threatening

conduct. ECF 1-2 at 7. Reed challenged the conviction in Reed v. Warden, 3:17-CV-724

(N.D. Ind. filed Sept. 20, 2017). On February 18, 2018, IDOC vacated the guilty finding

and sanctions and ordered a rehearing. ECF 1-2 at 31-37. The court dismissed the

petition and entered judgment on March 20, 2018. ECF 1-2 at 38-40.

       On February 27, 2018, Reed was re-notified of the B-213 charge when he was

served with the conduct and screening reports. ECF 6-1 at 1; 6-2 at 1. Reed did not

request any witnesses but he did request video of the DHB area for October 21, 2016

and October 26, 2016. ECF 6-2 at 1. He also asked for the assistance of a lay advocate

and one was provided for him. ECF 6-2 at 1; 6-3 at 1. On March 1, 2018, prison officials

determined that video of the incident had never been recorded because the camera

systems did not go back to 2016. ECF 6-4 at 1.


                                            3
       Reed’s rehearing was held on March 2, 2018. ECF 6-5 at 1. The DHO recorded the

following statement: “[O]ffender states date of report written is [five] days before the

conduct [report]. At no point did [he] say anything about a conduct report [and]

Inves[tigator] Poer[’s] . . . statement is only based on speculation.” Id. Reed also

provided the DHO with a written statement. ECF 6-6 at 1-4. On the basis of the conduct

report and Reed’s statements, the DHO found him guilty of violating offense B-213 and

sanctioned him with the loss of 90 days earned credit time. ECF 6-5 at 1.

       In his petition, Reed argues there are three grounds which entitle him to habeas

corpus relief. ECF 1 at 2-3. In one ground, Reed asserts his due process rights were

violated because there was insufficient evidence of his guilt. ECF 1 at 2. In assessing the

sufficiency of the evidence, a conduct report alone can be enough to support a finding

of guilt. McPherson, 188 F.3d at 786. Such is the case here. In the conduct report, Officer

Miller documented that, on October 26, 2016, Reed became upset after she screened

him regarding Investigator Poer’s conduct report. ECF 6-1 at 1. As he was walking

toward the gate to be placed back in the DHB seating area, he stated “[w]ho wrote this

shit, cause I’m about to beat a bitch’s ass.” Id. Given Officer Miller’s conduct report

memorializing Reed’s threatening statement, which was directed toward Investigator

Poer, there was more than “some evidence” to support the DHO’s finding that Reed

was guilty of violating offense B-213.

       Nevertheless, Reed argues there was insufficient evidence for the DHO to find

him guilty. In this regard, he denies the allegations in the conduct report and presses


                                              4
the court to believe his version of the incident—and not Officer Miller’s account of the

events in this case. Id. Here, Reed claims it was erroneous for Officer Miller to infer that

his threatening statement pertained to the conduct report or Investigator Poer when he,

in fact, was simply directing his statement to another individual in the DHB waiting

area. ECF 6-6 at 3-4. In other words, he claims Officer Miller speculated about the fact

he was “upset about another conduct [report]” when she could not have known what

he was thinking or feeling. Id. at 4.

       But here Reed is simply inviting the court to reweigh the evidence to gain a

favorable outcome. However, the court is not “required to conduct an examination of

the entire record, independently assess witness credibility, or weigh the evidence.”

McPherson, 188 F.3d at 786. Rather, it is the court’s role to determine if the hearing

officer’s decision to revoke good time credits has some factual basis. Id. Because the

DHO considered the salient evidence, there was no violation of Reed’s due process

rights. Hill, 472 U.S. at 456-57 (“the relevant question is whether there is any evidence in

the record that could support the conclusion reached by the disciplinary board.”). In

other words, the DHO’s finding that Reed violated offense B-213 was neither arbitrary

nor unreasonable in this case given the timing and context of his statement to Officer

Miller. Thus, this ground does not identify a basis for habeas corpus relief.

       In another ground, Reed asserts the DHO violated his Fourteenth Amendment

and Eighth Amendment rights because he did not consider his mental health when

assessing his guilt. ECF 1 at 2. He first claims that the DHO’s failure to account for his


                                             5
mental health violated his Fourteenth Amendment right to a fair and impartial hearing

before an impartial decision-maker. Id. In the prison disciplinary context, adjudicators

are “entitled to a presumption of honesty and integrity,” and “the constitutional

standard for improper bias is high.” Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003).

Due process prohibits a prison official who was personally and substantially involved

in the underlying incident from acting as a decision-maker in the case. Id. However, due

process is not violated simply because the DHO knew the inmate, presided over a prior

disciplinary case, or had some limited involvement in the events underlying the charge.

Id.

       The court’s review of the record shows there is no evidence to support Reed’s

contention that the DHO was biased against him or that he did not have an impartial

hearing. Here, Reed maintains that he was subjected to an unfair hearing because the

DHO did not take into account his mental health and because of the DHO’s “attitude,

behavior, and statements” at the hearing. ECF 1 at 2. However, Reed did not present

any evidence of his mental health concerns at the hearing. ECF 6-5 at 1. And he has

neither alleged nor produced evidence that shows the DHO was directly or otherwise

substantially involved in the factual events underlying the disciplinary charges, or the

investigation of the incident. Piggie, 342 F.3d at 666. The fact the DHO relied on the

credibility of Officer Miller’s conduct report and discredited Reed’s version of the

incident does not establish that the DHO was biased against Reed. Thus, Reed has not

establish that the DHO was partial or biased against him during the proceedings.


                                             6
        Reed next claims that the DHO violated his Eighth Amendment right against

cruel and unusual punishment when he failed to account for his mental health. ECF 1 at

2. However, because Eighth Amendment claims do not affect the fact or length of

Reed’s custody, they cannot be remedied in a habeas corpus petition pursuant to

Section 2254. Montgomery v. Anderson, 262 F.3d 641, 643 (7th Cir. 2001). Thus, his Eighth

Amendment claim fails.

        Reed further avers that the DHO violated prison policy when he assessed his

guilty without considering his mental health. However, habeas corpus relief can only be

granted for “violation[s] of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). Failure to follow policy is not a constitutional violation. Estelle v.

McGuire, 502 U.S. 62, 68 (1991) (“state-law violations provide no basis for federal habeas

relief”) and Keller v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (inmate’s claim that

prison did not follow internal policies had “no bearing on his right to due process”). In

other words, Reed’s claim that the DHO violated prison policy cannot be remedied in a

habeas corpus petition. In sum, this ground does not state a basis for granting habeas

corpus relief either.1

        In his final ground, Reed complains that his due process rights were violated

because the conduct report was written on October 21, 2016—five days before the



        1
          Reed also claims that, during the screening process, his constitutional rights and IDOC policy
were violated because his mental health was not considered. ECF 1 at 2. However, as discussed, Reed
never raised the issue of his mental health or how any alleged errors in the screening process violated his
constitutional rights or IDOC policy.

                                                     7
incident occurred on October 26, 2016. ECF 1 at 2. However, this mistake appears to be a

typographical error regarding the correct date of the incident. Reed has not explained

how this typographical error actually harmed his defense or that it had a substantial or

injurious effect on the outcome of his proceeding. In other words, he has not shown

how writing the wrong date on the conduct report deprived him of his due process

rights and amounted to anything more than harmless error. See Piggie v. Cotton, 344 F.3d

674, 678 (7th Cir. 2003). Therefore, this third ground does not identify a basis for

granting habeas corpus relief.2

        If Reed wants to appeal this order, he does not need a certificate of appealability

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit Court,

569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma pauperis on

appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case could not be

taken in good faith.

         For these reasons, Blade J. Reed’s petition for writ of habeas corpus is DENIED.

The clerk is DIRECTED to close this case.

        SO ORDERED on October 28, 2019

                                                                     /s/ JON E. DEGUILIO
                                                           JUDGE
                                                           UNITED STATES DISTRICT COURT




        2
          Reed asserts his rehearing was unfair and violated IDOC policy because it was longer than the
original hearing and more sanctions were imposed. However, because his allegations are premised on
violations of IDOC policy, he has not established a violation of his due process rights. Estelle v. McGuire,
502 U.S. 62, 68 (1991) (“state-law violations provide no basis for federal habeas relief.”)

                                                      8
